Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10, 15, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipatd by Dala-Krishna (US 2014/0152653).
  	Regarding claims 1, 19 and 20, Dala-Krishna disclose a medical information processing apparatus comprising adapted for processing an ultrasound image using edge recognition techniques, steps 803, 804. A processor compares imaged structural shapes and characteristics to three-dimensional model datasets stored in memory, step 805. The memory stores a model that represents a relation between cell deformation and electric signal propagation. See paragraph [0105]. 
Processing circuitry is configured to acquire four-dimensional image data acquired by imaging a three-dimensional structure of a cardiac muscle in time series. Processing and 
Ultrasound unit 40 includes electrical connections for receiving signals from electrocardiogram (ECG) electrodes and for passing such signals on to an external electrocardiogram or electrophysiology unit 60 which is connected to the ultrasound unit 40 through a communications interface 62. ECG electrodes attached to an intracardiac electrophysiology catheter 64 include one or more electrodes 66 near a distal end for sensing electrical activity in the heart. Electrical signals sensed by the electrodes 66 are conveyed to the ultrasound unit 40 by means of an extension of the catheter 64 or a connecting cable 68.
Movement information on the cardiac muscle at multiple positions in the four-dimensional image data is extracted by ultrasound unit 40. The movement information with respect to the positions of cardiac structures is applied to the model to calculate electric signal propagation at the positions. See paragraph [0111].
Regarding claim 7, Dala-Krishna disclose the processing circuitry comprises an ECG unit 60 to acquire an electrocardiogram of a subject, and calculates electric signal propagation at the positions as being related propagation of an electric signal indicated by the electrocardiogram. 
Regarding claim 10, Dala-Krishna disclose the processor is programmed to compare recognized structures to the stored anatomical models to determine if there is a near match to a particular structure model. The processing circuitry uses the model corresponding to a subject to calculate electric signal propagation at the positions. See paragraph [0105].
Regarding claim 15, Dala-Krishna disclose when sufficient ultrasound images have been obtained from a particular viewing perspective, such as spanning several heartbeats, the clinician 
Regarding claim 16, Dala-Krishna disclose a trigger signal comprises a periodic feature or wave within an ECG trace corresponding to a physiological condition. A signal generated by an ECG probe sensing intra-cardiac electrical activity enables the processing circuitry to display electric signal propagations calculated at the positions.     
Allowable Subject Matter
Claims 2-6, 9, 11-14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
3/5/2022